United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION CENTRAL
OFFICE, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Paul H. Felser, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1136
Issued: November 22, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 25, 2019 appellant, through counsel, filed a timely appeal from a November 14,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of
Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that was before
OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board for the first
time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for
the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish an injury in the
performance of duty on March 17, 2016, as alleged.
FACTUAL HISTORY
On September 14, 2016 appellant, then a 53-year-old program manager of identity,
credential, and access management, filed a traumatic injury claim (Form CA-1) alleging that at
12:15 p.m. on March 17, 2016 she sustained permanent hearing damage and tinnitus in both ears
while in the performance of duty. She reported that her injury occurred when a very loud, sustained
squealing noise emitted from a speaker. On the reverse side of the claim form, the employing
establishment indicated that appellant was injured in the performance of duty.
To support her claim appellant submitted several e-mails. A February 22, 2016 e-mail
described a six-week team building activity called March Mayhem Challenge, which encouraged
physical activity, camaraderie, and wellness. In e-mails dated March 24 and 25, 2016, appellant
informed S.J., a wellness fitness coordinator at the employing establishment, that she had
experienced ringing in her ears ever since “that loud noise in the gym class.” In e-mails dated
September 13 and 14, 2016, appellant requested information about how to file a claim for a work
injury at the Veterans Affairs Central Office (VACO). She related that, after several trips to a
specialist, she was advised that the damage to her ears was permanent.
OWCP also received medical reports by Dr. Thomas Lee, a Board-certified
otolaryngologist. In an initial April 8, 2016 report, Dr. Lee recounted that appellant was exposed
to loud noise last month at the gym and now had tinnitus. He reviewed her history and conducted
audiometric and tympanogram testing. Dr. Lee diagnosed comprehensive diagnosed sensorineural
hearing loss in both ears and tinnitus of both ears. He continued to treat appellant and provided
medical reports dated May 23 and August 22, 2016. In a development letter dated September 30,
2016, OWCP informed appellant of the factual and medical deficiencies of her claim. It provided
a questionnaire for her completion regarding the circumstances of her claimed March 17, 2016
injury, including whether she was on the employing establishment premises at the time and
whether she was performing her regularly assigned duties. OWCP also requested that appellant
provide a narrative medical report from her physician explaining how the reported work incident
caused or aggravated her medical condition. In a separate development letter of even date, it
requested that the employing establishment answer several questions, including whether, at the
time of the claimed employment injury, appellant was on the employing establishment’s premises
during regular working hours and whether she was performing official duties or engaged in
activities reasonably incidental to her job. OWCP afforded both parties 30 days to respond.
On October 17, 2016 appellant responded to OWCP’s development questionnaire. She
noted that her injury occurred on March 17, 2016 at noon during her lunch break. Appellant
explained that she was waiting for a fitness class to begin at the gym in the fitness facility located
in the VACO building when the speakers malfunctioned, emanating a high-pitched squealing
noise. She recounted that the noise persisted for nearly a minute until one of the managers came
into the room and turned the sound system off. Appellant indicated that she began to experience
ringing in her ears when she left the gym and that she had difficulty hearing her children that
evening. She explained that she did not immediately file a claim because she thought the effects
of the injury were temporary. Appellant noted that it was not until her last appointment on
2

August 22, 2016 that she was informed that her hearing loss and tinnitus were permanent. She
responded “No” that she did not sustain any other injury or have any similar disability or symptoms
before the injury. Appellant clarified that she was on the employing establishment premises in the
fitness facility located in the VACO building during her lunch hour when the injury occurred. She
reported that her participation in the activity was optional, but that employees were encouraged to
participate in health and fitness activities and received monthly newsletters with information,
including fitness class schedules. Appellant noted that she was a disabled veteran with a back
injury, hip bursitis, and arthritis, and that exercise and stretching are part of her physical therapy.
In a statement dated October 18, 2016, C.L., a supervisory program analyst, responded to
OWCP’s development letter. He indicated “Yes” that the employing establishment concurred with
appellant’s allegations. C.L. related that appellant immediately shared details with him of the
employment incident that occurred while at work at VACO. He clarified that appellant’s
participation in the activity was optional and explained that many VA employees participated in
exercise activities during their break periods. C.L. responded “Yes” that the injury occurred on
the employing establishment’s premises during regular work hours.
OWCP also received an October 18, 2016 statement from D.S., a wellness and fitness
specialist at the VACO Fitness Center, who related that he learned of appellant’s injury after
talking with her and discussing it with S.J., the program coordinator, who confirmed the incident
and circumstances.
The employing establishment also provided an official position description for a
supervisory program manager.
In an October 24, 2016 letter, Dr. Rithu Chea, a Board-certified internist, noted dates of
examination and treatment as April 8, May 23, and August 22, 2016. She related that appellant
received comprehensive audiometry and tympanometry testing and was diagnosed with
“sensorineural hearing loss in both ears and tinnitus of both ears secondary to mild acoustic trauma
and cerumen impaction as a result of exposure to loud noise while [appellant] was at the fitness
center in her office building.” Dr. Chea reported that appellant was exposed to loud noise while
at the fitness center in her office building on March 17, 2016 that caused sensorineural hearing
loss in both ears and tinnitus of both ears. She concluded that appellant’s reported work incident
caused sensorineural hearing loss in both ears and tinnitus of both ears. Dr. Chea also provided an
April 8, 2016 examination report and audiological testing report.
By decision dated November 4, 2016, OWCP denied appellant’s claim, finding that she
was not in the performance of injury when injured on March 17, 2016. It found that, although the
injury occurred on the employing establishment’s premises and during her tour of duty, the act of
going to the gym during her lunch break was a matter of personal convenience, and she was not
performing duties incidental to her employment or from which her employing establishment
derived substantial benefit.
On November 30, 2016 appellant, through counsel, requested a hearing before a
representative of OWCP’s Branch of Hearings and Review. A telephonic hearing was held on
May 30, 2017.
Appellant submitted various printouts from the employing establishment’s website about
the Employee Health and Well-Being program. It noted that the mission of the VA Health
3

Administration’s Employee Health and Well-Being program was to provide staff with the
educational and training opportunities and resources needed to reduce the incidence of preventable
illness, injury, and impairment. The program was designed to focus on the overall health and wellbeing of VA employees by helping them to establish and maintain healthy lifestyles through
educational tools and resources. It explained that the VA Employee Health and Wellness Program
provided monthly health observances, events, guidance on establishing health and wellness
program, wellness resources, and educational material.
Appellant also submitted a May 2017 newsletter about employee health, a Spring 2016 VA
Employee Health and Wellness bulletin, and a schedule of fitness classes from the VACO Fitness
Center. She also provided a copy of the Office of Personnel Management (OPM) Health and
Wellness Policy and provided additional printouts from OPM’s website about work-life reference
materials.
OWCP also received an employing establishment memorandum entitled “Liability Related
to Physical Fitness Activities in the Workplace.” It explained that, according U.S. Department of
Labor (DOL) guidelines, FECA coverage for employees injured while engaged in physical fitness
activities was provided when an injured employee was engaged in an activity that was specifically
identified in that employee’s Physical Fitness Program (PFP). The memorandum defined a PFP
as an “[employing establishment] initiated and structured program that allowed employees to
participate in specified physical exercise activities.” It indicated: “If an employee is injured while
engaging in a physical fitness activity or recreational activity that is not part of a PFP, FECA
coverage is considered on a case-by-case basis.”
Appellant submitted a copy of OWCP’s “A Handbook for Employing Agency Personnel”
Publication CA-810, section 304 “Performance of Duty.” She also submitted a printout of FECA’s
Frequently Asked Questions.
In a January 5, 2017 statement, appellant related that, as part of its health and wellness
program, the employing establishment published a quarterly “VA Employee Health and Wellness”
newsletter. She indicated that she was including a newsletter from earlier that year that encouraged
employees to do yoga, which she noted that was the class that she was waiting for when she
suffered the hearing loss injury.
Appellant submitted her fitness center membership contract with the VACO Fitness
Center. She had checked a box indicating that she selected the option for Personalized Program
with Comprehensive screening.
By decision dated August 31, 2017, the hearing representative affirmed the November 4,
2016 decision finding that the injury did not occur in the performance of duty. She found that the
evidence failed to establish that appellant’s March 17, 2016 activity was a regular part of or a
regular incident of her employment or the requirements of her job duties. The hearing
representative noted that appellant’s participation in the fitness class was voluntary.
On August 16, 2018 appellant, through counsel, requested reconsideration. Counsel
asserted that pursuant to Federal (FECA) Procedure Manual 2.0804.18, injuries that arise from
participation in an employing establishment’s physical fitness program are compensable under
FECA, regardless of whether participation occurs during regular work hours or on the employing
establishment’s premises. He also cited that employees who are injured while exercising in a
4

recreational activity during authorized lunch break periods in a designated area of the employing
establishment premises are covered under FECA whether or not the exercise was part of a
structured PFP. Counsel further contended that, according to Federal (FECA) Procedure Manual
2.0804.4, an affirmative response by the official superior is sufficient to establish performance of
duty unless the facts or other evidence indicate that the answer may be incorrect. He related that
he was enclosing an October 25, 2017 memorandum from the employing establishment, which
demonstrated that appellant was injured while participating in an employer-sponsored program on
its premises. Counsel further argued that she had submitted sufficient medical evidence to
establish a medical diagnosis of her injury and requirement of ongoing care for her work-related
conditions. He concluded that appellant had met all of the requirements to establish her traumatic
injury claim.
OWCP received an August 10, 2018 impact statement from appellant. Appellant described
the March 17, 2016 employment incident and the permanent hearing loss and tinnitus that she
sustained in both ears. She expressed the difficulties she experienced in her daily activities and
the depression she had suffered from since the claimed employment incident.
In an October 26, 2017 letter, C.L., a supervisory program analyst at VACO, noted his
disagreement with the August 31, 2017 decision. He asserted that appellant was injured while
participating in an “employer-sponsored program on the [employing establishment] premises.”
C.L. also related that the employing establishment derived substantial benefit from appellant’s
participation in the VA Employee Health & Wellness Program and referenced its mission and
policy. He cited to Guidance on Performance of Duty from DOL in support of his argument that
appellant was injured while in the performance of duty. C.L. pointed out that appellant was injured
during her lunch break on the employing establishment’s premises and while engaged in activities
that were approved as part of an individual plan developed under a formal physical fitness program
managed by the employing establishment.
OWCP also received a March 26, 2018 examination and audiology report by Dr. Lee.
By decision dated November 14, 2018, OWCP denied modification of the August 31, 2017
decision. It found that the evidence of record failed to establish that appellant’s March 17, 2016
injury arose out of the performance of her duties.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,5 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to

4

Supra note 2.

5
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).

5

the employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
The phrase “sustained while in the performance of duty” has been interpreted by the Board
to be the equivalent of the commonly found prerequisite in workers’ compensation law of “arising
out of and in the course of employment.”8 The phrase “in the course of employment” is recognized
as relating to the work situation, and more particularly, relating to elements of time, place, and
circumstance.9 To arise in the course of employment, an injury must occur: (1) at a time when
the employee may reasonably be stated to be engaged the master’s business; (2) at a place when
he or she may reasonably be expected to be in connection with his or her employment; and
(3) while he or she was reasonably fulfilling the duties of his or her employment or engaged in
doing something incidental thereto.10 This alone is insufficient to establish entitlement to benefits
for compensability. The concomitant requirement of an injury “arising out of the employment”
must be shown, and this encompasses not only the work setting, but also a causal concept, the
requirement being that the employment caused the injury.11
It is well established as a general rule of workers’ compensation law that, as to employees
having fixed hours and places of work, injuries occurring on the premises of the employing
establishment, while the employees are going to or from work, before or after working hours, or
at lunch time, are compensable.12
With regard to recreational or social activities, the Board has held such activities arise in
the course of employment when: (1) they occur on the premises during a lunch or recreational
period as a regular incident of the employment; (2) the employing establishment, by expressly or
impliedly requiring participation or by making the activity part of the service of the employee,
brings the activity within the orbit of employment; or (3) the employing establishment derives

6

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
7

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
8

See M.T., Docket No. 17-1695 (issued May 15, 2018); S.F., Docket No. 09-2172 (issued August 23, 2010);
Valerie C. Boward, 50 ECAB 126 (1998).
9
L.B., Docket No. 19-0765 (issued August 20, 2019); G.R., Docket No. 16-0544 (issued June 15, 2017); Cheryl
Bowman, 51 ECAB 519 (2000).
10

A.S., Docket No. 18-1381 (issued April 8, 2019); Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006); Mary
Keszler, 38 ECAB 735, 739 (1987).
11

D.C., Docket No. 18-1216 (issued February 8, 2019); R.B., Docket No. 16-1071 (issued December 14, 2016);
Eugene G. Chin, 39 ECAB 598 (1988).
12

Eileen R. Gibbons, 52 ECAB 209 (2001); Narbik A. Karamian, 40 ECAB 617, 618 (1989).

6

substantial benefit from the activity beyond the imaginable value of improvement in employee
health and morale is common to all kinds of recreation and social life.13
OWCP’s procedures provide that injuries and occupational diseases arising from
participating in an employing establishment’s PFP are compensable under FECA.14 It further
provides that employees who are injured while exercising or participating in a recreational activity
during authorized lunch or break periods in a designated area of the employing establishment
premises are covered under FECA whether or not the exercise or recreation was part of a structured
PFP.15 The procedures also outline the evidence necessary to demonstrate that an injury resulted
from participation in a PFP. For traumatic injury claims, the CA-1 form must be accompanied by
a statement from the employee’s supervisor indicating that the employee was enrolled in the PFP,
and that the injury was sustained while the employee was performing authorized exercises under
the program. If the statement from the supervisor is not submitted with the CA-1 form, it must be
requested.16
ANALYSIS
The Board finds that appellant has established that an incident occurred in the performance
of duty on March 17, 2016 as alleged.
As noted above, OWCP’s procedures provide that, to demonstrate that an injury resulted
from participation in a PFP, a CA-1 form must be accompanied by a statement from the employee’s
supervisor indicating that the employee was enrolled in the PFP, and that the injury was sustained
while the employee was performing authorized exercises under the program.17 Appellant’s claim
form included a statement from the employing establishment acknowledging that she was in the
performance of duty at the time of the claimed injury. In an October 18, 2016 statement, C.L., a
supervisory program analyst for the employing establishment, indicated that “yes” he agreed with
her allegations. In an October 26, 2017 letter, he reiterated that appellant was participating in an
“employer-sponsored program on the [employing establishment] premises” when the March 17,
2016 alleged injury occurred. C.L. emphasized that she was engaged in activities that were
approved as part of an individual plan developed under a formal PFP.
The Board thus finds that appellant has established that she was in the performance of duty
at the time of the March 17, 2016 alleged employment injury.
As appellant has established that the March 17, 2016 employment incident factually
occurred, the question becomes whether this accepted employment incident caused an injury.18
13
L.B., Docket No. 19-0765 (issued August 20, 2019); S.B., Docket No. 11-1637 (issued April 12, 2012); Ricky A.
Paylor, 57 ECAB 568 (2006); Kenneth B. Wright, 44 ECAB 176 (1992); see also A. Larson, The Law of Workers’
Compensation § 22.00 (2015).
14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.18 (March 1994).

15

Id.

16

Id. at Chapter 2.804.18(c).

17

Id.

18

M.L., Docket No., 19-0361 (issued October 24, 2019); Willie J. Clements, 43 ECAB 244 (1991).

7

The Board will, therefore, set aside OWCP’s November 14, 2018 decision and remand the case to
OWCP for consideration of the medical evidence. Following this and other such further
development as deemed necessary, OWCP shall issue a de novo decision addressing whether
appellant has met her burden of proof to establish an injury causally related to the accepted
employment incident.
CONCLUSION
The Board finds that appellant has met her burden of proof to establish an incident in the
performance of duty on March 17, 2016, as alleged. However, the Board further finds that this
case is not in posture for decision with regard to whether she sustained an injury causally related
to the accepted March 17, 2016 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the November 14, 2018 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision of the Board.
Issued: November 22, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

